Case 1:20-mc-00059-DLC Document 2 Filed 01/31/20 Page 1 of 3

MISCELLANEOUS CASE COVER SHEET

 

PLAINTIFFS DEFENDANTS
Social & Health Insurances (SZV)

Attorney's (Firm Name, Address, and Telephone Number) Attorneys (If Known)

Joseph V. DeMarco

DeVore & DeMarco LLP

99 Park Avenue, Suite 1100
New York, NY 10016

(212) 922-9499

 

 

DESCRIPTION OF CASE Has this or a similar case been previously filed in SDNY ?

Application for discovery for use in
foreign proceedings pursuant to 28

U.S.C. 1782 No? | Yes? [| Judge Previously Assigned
If yes, was this case: vol.[_| Invol. [ ] Dismissed. No[_| Yes [ ]
If yes, give date & Case No.

 

NATURE OF CASE

 

[_] M 08-85 Motion to Compel

[_] M 08-85 Motion to Quash

[_] M 08-86 Internet Infringement

["] M 08-88 Surety Companies

["] M 08-425 Sureties Proceedings

[_] M 09-282 Attorney Change of Name

[_] M 11-03 SEC Litigation to Freeze Account

[_] M 11-188 Subpoenas - Habeas Corpus

[_] M 11-189 Subpoenas - Habeas Corpus

[_] M 16-88 Sale of Unclaimed Seamen's’ Effects

UC M 18-66 Forfeiture Proceedings - Funds Held in trust.
28 USC 1746

[| M 18-302 Registration of a Judgment from Another
District

[_] M 18-304 Administrative Subpoena Proceedings

[_] M 18-305 Registration of Student Loan Judgment

CJ M 18-981 Nonjudicial Civil Forfeiture Proceeding

C] M 19-25 Order Authorizing IRS Officer to Enter
Premises for Levy

[_] M 19-58 General Bonds in Admiralty Purs. to Local
Admiralty Rule 8

[| M 19-63 Receivers - Property in Other Districts

[_] M 19-78 Denial to Sue In Forma Pauperis

C] M 22-1 Designation by U.S. Attorney of Individual to
accept service of summons and complaint

C] M 22-2 Designation of individual to issue certified
copies in bankruptcy part

C] M 23 Petition to Perpetuate Testimony
(_\ “25-1 Order for Entry to Effect Levy - IRS Matter

[J M 25-2 Permission to have access to safe deposit
boxes

M 26-1 Proceeding to Enforce Order of Administrator -
National Credit Union

Rev. 06/2017

| M 26-2 Application to Enforce Administrative Order
Rule 5A Rule of Division of Business among District
Judges

LC] M 28 Warrant for Entry & Inspection of Premises

[_] M 29 Privacy Act Application

[_] M 30 Privacy Act Application

[| M 31 Order of Commodity Exchange Commission
Directing Person to Pay Money

[J M 32 Petition for Writ to Produce Federal Prisoner in
State Court

[_] M 33 Inspection Warrant - Department of Energy

[_] M 34 Order of Another District Court that the State
Court Produce

i] M 35 Order to Stay Transfer of Federal Prisoner

[] M 36 National Labor Relations Board

C] M 37 Application to Re-Open Civil Case(s) that are
more than 25 years old

LC] M 38 Application for Reassignment of Bankruptcy
Proceeding

CJ M 39 Application for Discovery and Inspection of
Defendant Detained in Federal Prison

[ ] M 41 Order of Return of 28:2254/2255 Petition

L | M 42 Order Denying Stay of Deportation

[_] M 43 Contempt of Court in Bankruptcy

[] M 44 Claim Compensation under Longshoremen &
Harbor Workers Compensation Act

C] M 46 Order From Another District for Public Viewing

C] M 47 Bankruptcy Cases - Before Appeal Filed

C] M 47B Transmission of Proposed Findings of Fact and
Conclusions of Law

CJ M 48 Application for Appointment of Counsel - No Case
In This Court

C] M 49 Order Denying Commencement of Civil Action
NATURE OF CASE CONTINUED

Case 1:20-mc-00059-DLC Document 2

C] M 51 Order to Show Cause - Case Being Transferred
from Northern District of New York

‘_ M 52 Application for Leave to File a Complaint

i” M53 Order Barring Individual from Entering
Courthouse Building

CT M 54 Immigration Naturalization - Order Delaying
Deportation

| M 55 Petition for Appointment of impartial Umpire —
Labor Management Relations Act and Others

[_] M 58 Application for Extension of Time to File Petition
for Removal

[[] M9 Application to Produce Federal Prisoner in State
Court

CJ M 67 Notice of Eviction to Squatters (USA Cases)

Filed 01/31/20 Page 2 of 3

M 71 Application re: Federal Rules Cr. 11(e}(2)

M 72 Order of Attachment of Another District - EDNY
M 73 Subpoena to Government Agency

M 75 Application for Writ of Garnishment

M 76 Central Violations Bureau

¥| M77 Application to have subpoena issued to person
living in this district regarding action in foreign country
or tribunal

M 90 Order of Attachment

M 93 Letters Rogatory

SOOO

 

OOO

M 94 Other

 
> Denonl af PO.0 5-0 ye I>. deat), Tate Va Nal VL, =. RQ £4
Udot L.cuU-TlO-GOUU9O7-DTU VVUCUTTTCTIU 2 PHeU VUliolizcy Payev Viv

DO YOU CLAIM THIS CASE IS RELATED TO A MISCELLANEOUS CASE NOW PENDING IN THE SDNY? IF SO, STATE:

JUDGE MISCELLANEOUS CASE NUMBER

 

NOTE: Please submit at the time of filing an explanation of why cases are deemed related

 

PLAINTIFF(S) ADDRESS(ES) AND COUNTY (IES)

Harbour View Building, Sparrow Road #4, Philipsburgh, Sint Maarten

 

DEFENDANT(S) ADDRESS(ES) AND COUNTY(IES)

 

DEFENDANT(S) ADDRESS UNKNOWN

REPRESENTATION IS HEREBY MADE THAT, AT THIS TIME, | HAVE BEEN UNABLE, WITH REASONABLE DILIGENCE, TO ASCERTAIN THE
RESIDENCE ADDRESSES OF THE FOLLOWING DEFENDANTS:

 

 

CHECK ONE: AT LEAST ONE PARTY IS PROSE No lv] Yes [_]
CHECK ONE: THIS ACTION SHOULD BE ASSIGNED TO WHITE PLAINS [ ] MANHATTAN

 

DATE SIGNATURE OF ATTORNEY OF D ADMITTED TO PRACTICE IN THIS DISTRICT
1/31/2020 oD VPe [_]u.s. GOVERNMENT ATTORNEY
Fro

March
YES (DATE ADMITTED MO. YR. 1994,

REGGE UY ATTORNEY BAR CODE # JD3499

Ruby J. Krajick, Clerk of Court, Dated

 

 

by Rev. 06/2017
